Exhibit 10.8

Execution Copy

Registration Rights Agreement

This Registration Rights Agreement (“Agreement”) is entered into as of
December 12, 2005 by and between Transmeridian Exploration Incorporated, a
Delaware corporation (the “Company”) and Kornerstone Investment Group Ltd. (the
“Investor”). In order to induce the Investor to enter into that certain Purchase
Agreement (herein so called) by and between Transmeridian Exploration, Inc., a
wholly-owned subsidiary of the Company, and the Investor dated of even date
herewith, the Company has agreed to provide the registration rights set forth in
this Agreement. The effectiveness of this Agreement is conditioned upon the
consummation of the closing of such Purchase Agreement.

NOW THEREFORE, for and in consideration of the mutual covenants and conditions
as set forth in the Purchase Agreement and in this Agreement, the parties hereto
hereby agree as follows:

1) Registration Rights

(a) Piggyback Registration Rights. In the event the Company intends to file a
Registration Statement under the Securities Act (other than on Form S-4 or Form
S-8 or any successor form for the registration of securities issued or to be
issued in connection with a merger or acquisition or employee benefit plan)
covering the offer and sale of Common Stock by the Company or by other selling
shareholders, the Company shall give written notice thereof to the Investor, and
the Company shall include in such registration such number of Registrable
Securities for which it has received written requests from the Investor to
include within such Registration Statement within fifteen (15) days after the
Company has sent written notice to such Investor.

(b) Underwritten Offerings. If for any reason the Form S-3 Registration
Statement under Subsection (a) above is to cover an Underwritten Offering, such
Registrable Securities shall be included in the underwriting on the same terms
and conditions as the securities otherwise being sold through the underwriters.
If in the good faith judgment of the managing underwriter in any Underwritten
Offering, the inclusion of all of the shares of Registrable Securities and any
other Common Stock requested to be registered in such Underwritten Offering
would interfere with the successful marketing of a smaller number of such
shares, then the number of shares of Registrable Securities and other Common
Stock to be included in the offering (except for shares to be issued by the
Company in an offering initiated by the Company) shall be reduced to such
smaller number as the managing underwriter shall in its sole discretion
determine. In this event, the reduction in participation by holders of
Registrable Securities shall occur on a pro rata basis with all other
participating holders of securities to be registered under such Form S-3
Registration Statement or other Registration Statement (as applicable), except
to the extent that certain holders of other securities may have a contractual
preference to participate. In such case, the Company and the managing
underwriter shall use their reasonable best efforts to accommodate the selling
desires of the holders of Registrable Securities and the holders of other shares
of Common Stock of the Company who possess such registration rights. Any shares
for which the Company has received written request to register such shares and
which are excluded from an underwritten public offering as discussed above,
shall be withheld from the market by

 

1



--------------------------------------------------------------------------------

the holders thereof for a period of time, not to exceed 30 days prior to the
effective date and 180 days thereafter, that the managing underwriter reasonably
determines is necessary in order to effect the underwritten public offering.

2) Termination

If the Investor participates in an offering but ultimately decides not to sell
upon the effectiveness of the Registration Statement including such shares, the
obligations of the Company under this Registration Rights Agreement shall cease.
In any event, this Registration Rights Agreement shall immediately terminate
without further action on the part of the Company at such time as the securities
that have registration rights under this Agreement shall no longer be Transfer
Restricted Securities.

3) Registration Procedures

If and whenever the Company is required to register Registrable Securities, the
Company will use its reasonable best efforts to effect such registration to
permit the sale of such Registrable Securities in accordance with the intended
plan of distribution thereof, and pursuant thereto the Company will as
expeditiously as possible:

(a) prepare and file with the SEC as soon as practicable a Form S-3 Registration
Statement with respect to such Registrable Securities and use its best efforts
to cause such Registration Statement to become effective and remain effective
until the Registrable Securities covered by such Registration Statement have
been sold, provided, however, in no event shall the Company be required to
maintain the effectiveness of the Form S-3 Registration Statement for longer
than one hundred eighty (180) days;

(b) prepare and file with the SEC such amendments and post-effective amendments
to the Registration Statement, and such supplements to the Prospectus, as may be
reasonably requested by the Investor or any underwriter of Registrable
Securities or as may be required by the rules, regulations or instructions
applicable to the registration form used by the Company or by the Securities Act
or rules and regulations thereunder to keep the Registration Statement effective
until all Registrable Securities covered by such Registration Statement are sold
in accordance with the intended plan of distribution set forth in such
Registration Statement or supplement to the Prospectus;

(c) deliver to the Investor and the underwriters, if any, without charge, as
many copies of each Prospectus (and each preliminary prospectus) as such Persons
may reasonably request (the Company hereby consenting to the use of each such
Prospectus (or preliminary prospectus) by the Investor and the underwriters, if
any, in connection with the offering and sale of the Registrable Securities
covered by such Prospectus (or preliminary prospectus); and

(d) register or qualify or cooperate with the Investor, the underwriters, if
any, and their respective counsel in connection with the registration or
qualification of such Registrable Securities for offer and sale under the
securities or blue sky laws of such jurisdictions as the Investor or
underwriters may designate in writing and do anything else necessary or
advisable to

 

2



--------------------------------------------------------------------------------

enable the disposition in such jurisdictions of the Registrable Securities
covered by the Registration Statement; provided that the Company shall not be
required to qualify generally to do business in any jurisdiction where it is not
then so qualified or to take any action which would subject it to general
service of process in any such jurisdiction where it is not then so subject.

Notwithstanding the undertakings in this Section 3, the Company may decline to
file a Registration Statement after giving notice to any holder of Registrable
Securities as discussed in Section 1, or withdraw a Registration Statement after
filing and after such notice, but prior to the effectiveness thereof, provided,
that the Company shall promptly notify each holder in writing of any such action
and provided, further, that the Company shall bear all expenses which would
otherwise have been charged to the holder in connection with such withdrawn
Registration Statement. In taking such action, the Company shall have no
liability to the holders of Registrable Securities to the extent it did not have
a contractual requirement to file such Registration Statement or obtain its
effectiveness.

4) Registration Expenses

The Registration Expenses of all Registrations shall be borne by the Company,
except that (i) the fees and disbursements of any counsel to the selling
security holders shall be paid by such holders if such security holders are
unwilling to be represented by counsel to the Company, and (ii) the selling
security holders shall pay all underwriting discounts or commissions, any
selling commissions and stock transfer taxes attributable to sales of
Registrable Securities.

5) Requirements for Participation in Underwritten Offerings

No person may participate in any Underwritten Offering pursuant to a
Registration initiated by the Company hereunder unless such Person (a) agrees to
sell such Person’s securities on the basis provided in any underwriting
arrangements approved by the Company and (b) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements;
provided, that the term of such underwriting arrangement in connection with the
sale of Registrable Securities shall be no less favorable than the terms
afforded to any other holder of securities participating in the Underwritten
Offering.

6) Suspension of Sales

Upon receipt of written notice from the Company that a Registration Statement or
Prospectus contains a Misstatement, each Holder of Registrable Securities shall
forthwith discontinue disposition of Registrable Securities until such Holder
has received copies of a supplemented or amended Prospectus, or until such
Holder is advised in writing by the Company that the use of the Prospectus may
be resumed, and, if so directed by the Company, such Holder shall deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies
then in such Holder’s possession, of the Prospectus covering such Registrable
Securities current at the time of receipt of such notice.

 

3



--------------------------------------------------------------------------------

7) Miscellaneous

Any notice, demand or other communication which any party hereto may be
required, or may elect, to give to anyone interested hereunder shall be
sufficiently given if (a) deposited, postage prepaid, in a United States mail
letter box, registered or certified mail, return receipt requested, addressed to
such address as may be given herein, or (b) delivered personally at such
address. This Agreement may be executed through the use of separate signature
pages or in any number of counterparts, and each of such counterparts shall, for
all purposes, constitute one agreement binding on all the parties,
notwithstanding that all parties are not signatories to the same counterpart.
Except as otherwise provided herein, this Agreement shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives and assigns. If the Investor is more than one
person, the obligation of the Investor shall be joint and several and the
agreements, representations, warranties and acknowledgments herein contained
shall be deemed to be made by and be binding upon each such person and its
heirs, executors, administrators and successors. This instrument contains the
entire agreement of the parties, and there are no representations, covenants or
other agreements except as stated or referred to herein. This Agreement is not
transferable or assignable by the Investor. This Agreement shall be governed by
and construed in accordance with the laws of the State of Texas.

8) Definitions

Registration Expenses: Registration Expenses shall mean:

(1) all registration and filing fees (including fees with respect to filings
required to be made with the Securities and Exchange Commission and the National
Association of Securities Dealers, Inc.);

(2) fees and expenses of compliance with securities or blue sky laws (including
fees and disbursements of counsel for the underwriters in connection with blue
sky qualifications of the Registrable Securities);

(3) printing, messenger, telephone and delivery expenses;

(4) fees and disbursements of counsel for the Company; and

(5) fees and disbursements of all independent certified public accountants of
the Company incurred specifically in connection with such Registration.

Registration Expenses shall not include: (i) the fees and disbursements of any
counsel to the selling security holders, which shall be paid by such holders if
such security holders are unwilling to be represented by counsel to the Company,
and (ii) any underwriting discounts or commissions, any selling commissions and
stock transfer taxes attributable to sales of Registrable Securities.

Registrable Securities: (a) One Million (1,000,000) shares of Common Stock,
$0.0006

 

4



--------------------------------------------------------------------------------

par value, of the Company (the “TMI Stock”) issued to the Investor under the
Purchase Agreement, and (b) any securities issued or issuable with respect to
such TMI Stock by way of a stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or
reorganization; provided, however, that any such shares or securities shall be
deemed to be Registrable Securities only if and so long as it is a Transfer
Restricted Security.

Registration Statement: Any other form of registration statement that the
Company determines, in its sole discretion to file, and in each case including
the Prospectus included in such registration statement, amendments (including
post-effective amendments) and supplements to such registration statement, and
all exhibits to and all material incorporated by reference in such registration
statement.

Securities Act: The Securities Act of 1933, as from time to time amended.

SEC: The Securities and Exchange Commission.

Transfer Restricted Security: A security that has not been sold to or through a
broker, dealer or underwriter in a public distribution or other public
securities transaction or sold in a transaction exempt from the registration and
prospectus delivery requirements of the Securities Act under Rule 144(k)
promulgated thereunder (or any successor rule other than proposed Rule 144A).
The foregoing notwithstanding, a security shall remain a Transfer Restricted
Security until (i) all stop transfer instructions or notations and restrictive
legends with respect to such security are eligible to be removed and (ii) the
Holder of such security has received an opinion of counsel to the Company, to
the effect that such shares in such Holder’s hands are freely transferable in
any public or private transaction without registration under the Securities Act
(or such Holder has waived receipt of such opinion).

Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for distribution to the
public.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.

 

TRANSMERIDIAN EXPLORATION INCORPORATED By:  

/s/ Lorrie T. Olivier

  Lorrie T. Olivier   President and CEO KORNERSTONE INVESTMENT GROUP LTD. By:  

/s/ Nurzhan S. Kurmanov

  Nurzhan S. Kurmanov   President

 

6